

Ingersoll [ingersoll.jpg]
U.S. Executive Offices
P.O. Box 0445
155 Chestnut Ridge Road
Montvale, NJ 07645





April 7, 2008


Mr. David Pannier
Trane Inc.
1 Centennial Avenue
Piscataway, NJ 08855


Dear David,


I am pleased to present you with an offer of employment to join Ingersoll Rand
(IR) as Senior Vice President and Sector President, Trane Residential reporting
to me. Your official date of employment (i.e. your hire date) will be effective
on the consummation of Ingersoll Rand’s acquisition of Trane (the “Closing”) and
this offer is contingent upon such Closing. At the first meeting of the
Ingersoll Rand Board of Directors (the “Board”) following your hire date, you
will be presented for election as a Senior Vice President and Officer of
Ingersoll-Rand Company Limited (the “Company”). We look forward to your
accepting this offer as described below and becoming a part of our team.


1.
This position will be located in Tyler, Texas.



2.
Your starting base salary will be at an annual rate of U.S. $325,000 paid
monthly. Your base salary will be reviewed on an annual basis approximately one
year from your hire date. Any base salary increases will be based on your
performance, prevailing market data and are subject to approval by the
Compensation Committee of the Board.



3.
This position is an “incentive eligible” position, which means you will be
eligible to participate in the IR annual cash incentive program. Your annual
cash incentive opportunity is targeted at 65% of base salary. The actual award
that an individual may receive can be higher or lower than the targeted amount
depending upon individual performance and the performance of the Company. With
respect to performance year 2008 (“Performance Year 2008”), your IR annual
incentive cash award will be prorated for the period from the date of the
Closing and ending on December 31, 2008, and will be based on your individual
performance, the performance of the TRS sector and IR performance in general.



4.
As soon as administratively practical following the Closing, you will receive an
award of Ingersoll Rand stock options, under the IR Incentive Stock Plan, as
determined by the Compensation Committee of the Board. This award of IR stock
options will be of equivalent Black Scholes value (as determined by IR) to
recent annual stock option awards you have received from Trane. Consistent with
the acquisition agreement, this award is intended to replace the stock option
award that you would have received from Trane in February 2008, but did not due
to the pending acquisition.


 
 

--------------------------------------------------------------------------------

 
David Pannier
2
April 7, 2008




Starting with Performance Year 2008, you will be eligible to receive stock
option awards in February 2009 and forward under the Incentive Stock Plan as
administered by the Compensation Committee of the Board. Your annual opportunity
is currently targeted at a Compensation Committee-determined value of the stock
option equal to approximately $580,500 based on Black Scholes value. Actual
stock option awards are contingent on and variable with your performance, the
Company’s financial performance and the estimated value of IR stock options at
the end of the applicable performance period. The Company reserves the right to
amend annual targets, in line with evolving market and business conditions and
prevailing practices.


5.
As you know, the Trane Long Term Incentive Plan (LTIP) will be paid out as of
the closing date, which we expect to be in the second quarter. For the remaining
months of 2008, you will continue in the LTIP (or a mirror image of it) at the
same target level of annual compensation opportunity, i.e., 120% of base salary,
but based on new Ingersoll Rand performance metrics currently being developed.
Integration teams have been formed to work on the development of compensation
programs for the combined entity, which are expected to be in place by January
1, 2009.



6.
You will be eligible to participate in a deferred compensation plan, which will
give you the opportunity to defer almost all of your annual cash incentive award
and LTIP award and up to 50% of your base salary on a pretax basis, to the
extent permitted under the terms of the EDCP and applicable law. Information
regarding the deferred compensation plan will be sent to you and a
representative from our vendor, MullinTBG, will contact you to explain this
program after you begin your employment.



7.
Following the Closing, and possibly into calendar year 2009, integration teams
from both IR and Trane will be working on merging and/or aligning the IR and
Trane benefit programs. Because we want you as an employee of the IR group of
companies, we will, to the extent possible and feasible, take all actions
necessary to transition you to the IR benefit plans as soon as reasonably
possibly; provided that, for a period of one year following the closing your
employee benefits, base salary and long and short-term bonus compensation
opportunity (excluding equity compensation) in the aggregate, will be no less
favorable than the employee benefits, base salary and long and short term bonus
compensation opportunity (excluding equity compensation) provided to you by
Trane immediately prior to the Closing.



8.
After Closing, you will participate in IR benefits arrangements, for which you
are eligible and to the extent you do not continue to participate in a similar
Trane plan; provided, however, in no event will you participate in benefit plans
and arrangements maintained by Trane and IR of the same type, or providing the
same or similar benefits, at the same time (including, without limitation, with
respect to vacation benefits).



9.
As an elected officer of the Company, you will be eligible to participate in the
Elected Officer Supplemental Program (EOSP). The EOSP is a non-qualified defined
benefit pension plan that substantially augments IR’s qualified pension plan. A
brief summary is enclosed.



10.
You will be provided a company automobile in accordance with our Company car
policy, which in your case provides an executive automobile with a purchase
value of up to $60,000. A portion of the cost for these services is imputed to
your annual income and will be included in your statement of gross income for
tax purposes each year.


 
 

--------------------------------------------------------------------------------

 
David Pannier
3
April 7, 2008




11.
You will be eligible for the Company’s Executive Health Program, a copy of which
is enclosed.



12.
As an elected officer of the Company, you are eligible for financial and
retirement counseling services through AYCO, a division of Goldman-Sachs. This
service includes investment strategy and tax filing assistance. A portion of the
cost for these services is imputed to your annual income and will be included in
your statement of gross income for tax purposes each year. A representative from
AYCO will contact you after your employment date to explain the services.



13.
You will continue to be eligible for change in control benefits under your Trane
Change in Control Agreement currently in effect, but, if a Change in Control of
IR occurs you will be entitled to the greater of the benefits under your current
agreement or those under the standard IR Change in Control Agreement for
similarly situated employees; provided, however, in no event will you receive
benefits under both agreements for the same termination.



David, we all believe that you will make a significant contribution in this
continued role as Sector President and look forward to your future contributions
to Ingersoll Rand. This offer of employment is contingent upon the satisfaction
of several items, which are identified on the attached “Conditions of Offer”
form. To accept this offer, please sign the “Conditions of Offer” form and
return it to Marcia Avedon.


If you have any questions regarding your compensation and benefits, please
contact Marcia Avedon (201-573-3563), Rob Butler (201-573-3137) or myself.


Sincerely,




Herbert L. Henkel
Chairman, President and
Chief Executive Officer


cc:
Marcia Avedon

 
Rob Butler



Attachments

 
 

--------------------------------------------------------------------------------

 
David Pannier
4
April 7, 2008

 
 
Conditions of Offer
 


 
This offer is contingent upon the following:



 
1.
The finalization of Ingersoll Rand’s acquisition of Trane (i.e., the closing of
the sale).




 
2.
Understanding and agreement that your employment is to be “at will”. This means
that you or the Company, for any reason or no reason, may terminate employment
and that nothing in this offer is intended to create a contract of employment
for any period of time.




 
3.
Understanding, agreeing and signing and returning the Code of Conduct and
Proprietary Information forms.




 
4.
Your acceptance and execution of this offer in the space provided below, and its
receipt by Ingersoll Rand no later than one week following the date of the
offer.

 
 

--------------------------------------------------------------------------------

CANDIDATE ACCEPTANCE


I accept your offer of employment with Ingersoll Rand, as Senior Vice President
and Sector President, Trane Residential and agree to the conditions hereon and
in the offer letter.



     
David Pannier
 
Date



 
 

--------------------------------------------------------------------------------

 
 